Case 21-11750-mdc         Doc 148    Filed 08/26/21 Entered 08/26/21 14:54:50             Desc Main
                                    Document      Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:                                            CHAPTER 11

 MIDNIGHT MADNESS DISTILLING, LLC                  CASE NO. 21-11750 (MDC)


       NOTICE OF APPLICATION FOR AN ORDER AUTHORIZING DEBTOR TO
       EMPLOY WHISMAN GIORDANO & ASSOCIATES, LLC AS ACCOUNTANT

 TO THE UNITED STATES TRUSTEE, DEBTOR’S TWENTY LARGEST UNSECURED
 CREDITORS, AND PARTIES REQUESTING NOTICE, NOTICE IS HEREBY GIVEN
 THAT:

        1.      Midnight Madness Distilling LLC, as debtor and debtor-in-possession (the
 “Debtor”) has filed an application for authority to employ Whisman Giordano & Associates,
 LLC as accountant in this chapter 11 case. A true and correct copy of the Application is
 attached hereto.

        2.      Any creditor or party-in-interest may file an answer, objection or responsive
 pleading, or request for hearing, stating the reasons why a hearing is necessary, with the Clerk of
 the United States Bankruptcy Court, Robert N.C. Nix, Sr. Courthouse, 900 Market Street, Suite
 400, Philadelphia, PA 19107, and serve a copy on counsel whose name and address appear
 below, within seven (7) days from the date of this notice.

        3.       In the absence of any of the foregoing answers, objections, or responsive
 pleadings, or requests for hearing, the undersigned counsel shall certify to the Court the absence
 of such filing and serving, and the Court may grant any relief which is appropriate.


 Dated: August 26, 2021                           FLASTER/GREENBERG P.C.

                                             By: /s/ William J. Burnett
                                                 William J. Burnett, Esquire
                                                 1835 Market Street, Suite 1050
                                                 Philadelphia, PA 19103
                                                 Telephone 215-279-9383
                                                 Facsimile 215-279-9394

                                                  Counsel for Debtor




 8438846 v1
